DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.   

Priority
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement. See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551,32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed provisional application fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. More specifically, U.S. Provisional Application No. 61/776,483 fails to disclose the specifically-claimed “guidewire.”
The Examiner notes that support for claims 1-6 has been found in U.S. Provisional Application No. 61/776,483 (filed March 11, 2013), however support for claims 7-10 has only been found dating back to U.S. Provisional Application No. 61/798,382 (filed March 15, 2013).  As such, for the purpose of examination, Examiner will be taking the corresponding filing dates as the priority date for the instant claims.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because it is less than 50 words.  Correction is required.  See MPEP § 608.01(b).
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Furthermore, the disclosure is objected to because the first paragraph does not provide the most current status for the related application.  That is, the parent application is referenced as a U.S. application even though it has issued as a patent.  The paragraph should be amended to include the appropriate patent number.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 10,307,179.  Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims are narrower than the application claims and therefore the application claims would necessarily infringe on the patented claims.
Claims 1-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 10,603,062.  Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims are narrower than the application claims and therefore the application claims would necessarily infringe on the patented claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


Claim(s) 1, 3, 4, and 6 is/are rejected under pre-AIA  35 U.S.C. 102(a) as being anticipated by Laufer, U.S. 2012/0296153 (hereinafter Laufer).
Regarding claims 1 and 6, Laufer discloses a method for treating DHF (see abstract, paragraph 4) comprising: creating an opening (i.e., incision) in a parietal layer of a patient’s pericardial tissue (according to paragraphs 14 and 34, the ‘outside’ of the heart being incised is referring to the pericardium), wherein said opening necessarily reduces pressure exerted by pericardial tissue on the heart. 
Regarding claims 3 and 4, Laufer discloses (see above) a method wherein said opening is created using a transcatheter device having electrocautery electrodes (see paragraphs 13 and 34).

Claim(s) 1, 3, 4, and 6-10 is/are rejected under pre-AIA  35 U.S.C. 102(a) as being anticipated by Sugahara, U.S. 2012/0191090 (hereinafter Laufer).
Regarding claims 1 and 6, Sugahara discloses (note paragraphs 78-81) a method comprising: creating an opening (i.e., incision) in a parietal layer of a patient’s pericardial tissue, wherein said opening necessarily reduces pressure exerted by pericardial tissue on the heart. 
Regarding claims 3 and 4, Sugahara discloses (see above) a method wherein said opening is created using a transcatheter device having electrocautery electrodes (see paragraphs 78-81).
Regarding claims 7-10, Sugahara discloses (see above) a method wherein a pericardial modification device is inserted over a guidewire to the space between the pericardium and a surface of the heart, wherein the pericardial modification device is configured to shear and cauterize tissue (note paragraphs 78-81).

Claim(s) 1 and 3-10 is/are rejected under pre-AIA  35 U.S.C. 102(a) as being anticipated by Fung, U.S. 8,986,278 (hereinafter Fung).
Regarding claims 1 and 6, Fung discloses (note figs. 2A-C) a method comprising: creating an opening (i.e., incision) in a parietal layer of a patient’s pericardial tissue, wherein said opening necessarily reduces pressure exerted by pericardial tissue on the heart (note col. 5, line 8 – col. 6, line 27). 
Regarding claims 3 and 4, Fung discloses (see above) a method wherein said opening is created using a transcatheter device having electrocautery electrodes (note col. 5, line 8 – col. 6, line 27).
Regarding claim 5, Fung discloses (see above) a method further comprising using a grasping device to manipulate said pericardial tissue (note col. 4, line 47).
Regarding claims 7-10, Fung discloses (see above) a method wherein a pericardial modification device is inserted over a guidewire to the space between the pericardium and a surface of the heart (note col. 2, line 64), wherein the pericardial modification device can be configured to shear or cauterize tissue (note col. 5, line 50 – col. 6, line 27).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 2 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Laufer in view of Friedman, U.S. 2011/0112569 (hereinafter Friedman).
Regarding claim 2, Laufer discloses (see above) a method for treating DHF, but fails to explicitly disclose the additional step of probing to ascertain a location of a phrenic nerve.  Friedman teaches a procedure comprising the additional step of ‘probing’ to ascertain a location of a phrenic nerve prior to treatment, in order to prevent unwanted damage thereto (see paragraph 209).  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made, to have modified the procedure of Laufer to comprise the additional step of probing to ascertain a location of a phrenic nerve prior to treatment, in order to prevent unwanted damage thereto.          

Claim 2 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sugahara in view of Friedman.
Regarding claim 2, Sugahara discloses (see above) a method for treating the heart, but fails to explicitly disclose the additional step of probing to ascertain a location of a phrenic nerve.  Friedman teaches a procedure comprising the additional step of ‘probing’ to ascertain a location of a phrenic nerve prior to treatment, in order to prevent unwanted damage thereto (see paragraph 209).  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made, to have modified the procedure of Sugahara to comprise the additional step of probing to ascertain a location of a phrenic nerve prior to treatment, in order to prevent unwanted damage thereto.          

Claim 2 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fung in view of Friedman.
Regarding claim 2, Fung discloses (see above) a method for treating the heart, but fails to explicitly disclose the additional step of probing to ascertain a location of a phrenic nerve.  Friedman teaches a procedure comprising the additional step of ‘probing’ to ascertain a location of a phrenic nerve prior to treatment, in order to prevent unwanted damage thereto (see paragraph 209).  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made, to have modified the procedure of Fung to comprise the additional step of probing to ascertain a location of a phrenic nerve prior to treatment, in order to prevent unwanted damage thereto.          

Claim 5 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Laufer in view of Grabek, U.S. 6,231,518 (hereinafter Grabek).
Regarding claim 5, Laufer discloses (see above) a method for treating DHF, but fails to explicitly disclose the additional step of manipulating pericardial tissue using a grasping device.  Grabek teaches (note figs. 11-14) a procedure comprising the additional step of manipulating pericardial tissue using a grasping device (see col. 8, line 8).  It is well known in the art that stabilizing tissue (with jaws) prior to affecting it results in increased safety and efficiency.  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made, to have modified the procedure of Laufer to comprise the additional step of manipulating pericardial tissue using a grasping device, in order to increase safety and efficiency.

Claims 7-10 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Laufer in view of Grabek, U.S. 5,931,810 (hereinafter Grabek-2).
Regarding claims 8-11, Laufer discloses (see above) a method for treating DHF comprising: creating an opening in patient’s pericardial tissue (e.g., via shearing or electrocautery – see paragraphs 13 and 34), wherein said opening necessarily reduces pressure exerted by pericardial tissue on the heart.  However, Laufer fails to explicitly disclose the use of a guidewire to get through the pericardium.  Grabek-2 teaches a similar procedure that uses a guidewire to get through the pericardium.  It is well known in the art that the use of a guidewire facilitates insertion and increases safety and efficiency.  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made, to have further modified the procedure of Laufer to use a guidewire to get through the pericardium, in order to increase safety and efficiency. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS ANTHONY GIULIANI whose telephone number is (571)270-3202. The examiner can normally be reached Mon - Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hoffman can be reached on 303-297-4276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/THOMAS A GIULIANI/Primary Examiner, Art Unit 3794